DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sameer Pai (Reg. No. 68,953) on 08/25/2022.
The application has been amended as follows: (Cancel claims 1-4 and amend claims 5, 16, and 26 as shown below):
Claim 1 (Canceled)

Claim 2 (Canceled)

Claim 3 (Canceled)

Claim 4 (Canceled)

Claim 5 (Amended)
A method implemented in an Artificial Neural Network (ANN), the ANN comprising a plurality of neurons arranged in layers, the layers comprising at least one upstream neuron layer and at least one downstream neuron layer, the output of the at least one upstream neuron layer connected to the input of the at least one downstream neuron layer, the method comprising: 
(a) receiving an enable signal generated in the upstream neuron layer, thereby commencing discharging of a capacitor in the upstream neuron layer, the capacitor having an initial value representative of an output of the upstream neuron layer, wherein the capacitor is coupled to a comparator in the upstream neuron layer;
 (b) sharing the enable signal to an input of a digital counter located at the downstream neuron layer, wherein the counter, upon reception of the enable signal, starts counting using a clock that is local to the downstream neuron layer; 
(c) monitoring, at the comparator, output analog voltage of the capacitor; and 
(d) when a voltage transition is detected in the monitored output analog voltage, 
(e) transmitting a voltage transition signal simultaneously to a plurality of flip-flops at the downstream neuron layer, wherein the plurality of flip-flops are arranged in parallel with one another and each flip-flop is coupled to the counter such that each flip-flop

Claim 16 (Amended)
A method implemented in an Artificial Neural Network (ANN), the ANN comprising a plurality of neurons arranged in layers, the layers comprising at least oneFH10949725.15ARC920160029US133362.19001 upstream neuron layer and at least one downstream neuron layer, the output of the at least one upstream neuron layer connected to the input of the at least one downstream neuron layer, the method comprising:
(a) receiving an enable signal generated in the upstream neuron layer thereby commencing ramping of a threshold voltage for comparison to an output analog voltage associated with a capacitor in the upstream neuron layer, where an initial value of the voltage associated with the capacitor represents an output of the upstream neuron layer, wherein the capacitor is coupled to a comparator in the upstream neuron layer; 
(b) sharing the enable signal to an input of a digital counter located at the downstream neuron layer, wherein the counter, upon reception of the enable signal, starting counting using a clock that is local to the downstream neuron layer; 
(c) monitoring, at the comparator, the ramped threshold voltage and detecting a transition at which the ramped threshold voltage passes the output analog voltage of the capacitor in the upstream neuron layer; and 
(d) when a voltage transition is detected in the monitored output analog voltage, 
(e) transmitting a voltage transition signal simultaneously to a plurality of flip-flops at the downstream neuron layer, wherein the plurality of flip-flops are arranged in parallel with one another and each flip-flop is coupled to the counter such that each flip-flopfrom the counter when the voltage transition signal is received, the counter value approximating the initial value, wherein the voltage transition signal is communicated between the upstream neuron layer and the downstream neuron layer without global synchronization of clocks between the upstream neuron layer and the downstream neuron layer.

Claim 26 (Amended)
A system implemented in an Artificial Neural Network (ANN), the ANN comprising a plurality of neurons arranged in layers, the system comprising:
 (a) a first circuit in a downstream neuron layer, the input of the downstream neuron layer connected to an output of the upstream neuron layer, the first circuit comprising a digital counter and a plurality of flip-flops, wherein the plurality of flip-flops are arranged in parallel with one another and each flip-flop is coupled to the counter; 
(b) a second circuit in an upstream neuron layer, the second circuit comprising: 
(i) a third circuit to generate an enable signal for discharging a capacitor, theFH10949725.18ARC920160029US133362.19001 capacitor having an initial value representative of an output of the upstream neuron layer; 
(ii) a fourth circuit to share the generated enable signal to an input of the digital counter, where the counter, upon reception of the enable signal, starts counting using a clock that is local to the downstream neuron layer; 
(iii) a fifth circuit to monitor output analog voltage of the capacitor, the fifth circuit comprising a comparator coupled to the capacitor, and 
(iv) a sixth circuit to transmit a voltage transition signal simultaneously to the plurality of flip-flops in the first circuit in the downstream neuron layer when a voltage transition is detected in the monitored output analog voltage, wherein each flip-flop

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217. The examiner can normally be reached Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.N./Examiner, Art Unit 2121    
                                                                                                                                                                                                   /Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121